ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-353, concluding that SCOTT D. FINCKE-NAUER of FAIRVIEW, who was admitted to the bar of this State in 1991, should be suspended from the practice of law for a period of three months for violating RPC 1.5(b) (failure to provide, in writing, the basis or rate of the fee for legal services), RPC 7.3(d) (compensating a person to recommend or secure the lawyer’s employment by a client or as a reward for having made a recommendation resulting in the lawyer’s employment by a client), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that SCOTT D. FINCKENAUER is suspended from the practice of law for a period of three months and until the further Order of the Court, effective July 9, 2002; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing, law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.